Citation Nr: 0328988	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

3.  Entitlement to an increased evaluation for service-
connected residuals of bullet and shrapnel wounds, right 
thigh and pelvis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran had military service from October 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Columbia, South Carolina Regional 
Office (RO).


REMAND

The Board notes that potentially relevant medical records 
have not been obtained by the RO.  It appears that the 
veteran is in receipt of Social Security Administration (SSA) 
benefits.  However, the claims file does not contain SSA 
records although it documents several attempts by the RO to 
secure those records.  Although any SSA decision would not be 
controlling, it is potentially pertinent to the veteran's 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992) (VA's duty to assist includes obtaining SSA decision 
and supporting medical records pertinent to VA claim), and 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot 
ignore SSA determination of disability but must provide 
reasons or bases regarding such determination).

The Board also finds that further medical evaluation is 
warranted.  

In this case, the veteran seeks an increased evaluation, from 
the 10 percent evaluation currently assigned, for residuals 
of a bullet and shrapnel wounds to the right thigh and 
pelvis.  Disability evaluations are based on the VA Schedule 
for Rating Disabilities set out in Part 4, 38 C.F.R.  The 
evaluations are designed to compensate the veteran for 
reductions in earning capacity resulting from specific 
service-connected disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2002).

Service medical records do not specifically indicate muscle 
damage, and it is unclear from the record whether any current 
residuals cause adverse symptomatology.  The records do not 
seem to reveal what muscle group(s) of the right thigh 
was/were affected by the through and through bullet wound.  
Moreover, it is not clear whether there is scarring which now 
limits function or is otherwise symptomatic.  The veteran was 
most recently examined by VA in July 1999.  Although the 1999 
examination report notes the presence of multiple scars, no 
specific information was provided relative to the presence or 
extent of muscle injury.  As a clear picture of the current 
state of the veteran's disability cannot be ascertained from 
the evidence of record, the Board finds that additional 
development must be undertaken.  The RO should consider 
evaluating all clinical residuals of the bullet and shrapnel 
wounds to the right thigh and pelvis, including muscle 
damage, residual scars or nerve impairment.  Residuals of the 
pelvic injury should also be described in detail in order to 
determine whether there is separate compensable impairment 
for evaluation.

The veteran also contends that he presently has cervical and 
lumbar spine disorders that are related to active service.  
Post service medical evidence shows current disabilities of 
degenerative joint disease of the lumbar spine, with 
radiculopathy, and degenerative joint disease of the cervical 
spine beginning in 2001.  Moreover, during the most recent VA 
examination in June 2002, the examiner did not include any 
medical opinion as to the etiology of the veteran's 
orthopedic disabilities.  A definitive medical evidence on 
the question of etiology is needed before the claim on the 
merits can be properly adjudicated.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators 
cannot rely on their own unsubstantiated judgment in 
resolving medical questions).

Lastly, the veteran has not been given that notice required 
by the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and VA duties pursuant thereto are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  However, a 
provision in one of the regulations, 38 C.F.R. § 3.159(b), 
was recently invalidated due to a conflict between it and 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of Am. v. 
Sec'y. of Veterans Affairs, 2003 U.S. LEXIS 19540 (Sep. 22, 
2003).  This remand will enable the RO to provide the veteran 
with the requisite notice, which is set out in detail below.

The Board regrets the further delay, however, it must be 
noted that the Court in a number of cases has determined that 
where the record before the Board is inadequate, a Remand is 
mandatory rather than permissive.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to 
ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards each claim currently on 
appeal.  The letter should include 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  The notice should be given in 
accordance with the Court cases noted 
above, and other applicable legal 
criteria.

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the 
disabilities under consideration that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite him to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.

2.  The RO should again request a copy of 
the Social Security Administration (SSA) 
decision reportedly granting disability 
benefits to the veteran in March 2000.  
Request all medical records from the SSA 
that were used in consideration the 
veteran's claim for disability benefits, 
including any reports of examinations or 
treatment.  The veteran's assistance in 
obtaining these records should be 
requested as needed.  If any requested 
records are not available, or the search 
for any such records otherwise yield 
negative results, that fact should be 
noted in the veteran's claim file, and he 
so notified.

3.  After completion of the foregoing, 
arrange for the veteran to undergo a 
muscles examination at an appropriate VA 
medical facility.  The entire claims file 
must be made available to and reviewed by 
the physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to include X-rays of the right 
thigh and pelvis, as well as any 
necessary consultations, should be 
accomplished.  All clinical findings 
should be reported in detail and 
clinically correlated to a specific 
diagnosis.  

The physician should clearly report any 
and all residuals of the veteran's 
shrapnel wounds to the right thigh and 
pelvis.  He/she should clearly specify 
whether there is any muscle and/or nerve 
injury associated with the right thigh 
shrapnel wound (identifying all muscle 
groups and/or any nerves affected).  If 
muscle injury is shown, the examiner 
should provide an assessment as to the 
functional impairment caused.  The 
examiner should also state whether there 
is a residual scar from the shrapnel 
wounds of the right thigh.  If so, he/she 
should provide a measurement of the scar 
in square inches or square centimeters; 
and render clinical findings with respect 
to each of the following:  whether the 
scar: a) is adherent to underlying 
tissue; b) is objectively tender and/or 
painful on palpation; c) is poorly-
nourished with repeated ulceration or 
unstable; or d) results in any limitation 
of function of the right hip or leg.  The 
examiner should set forth all examination 
findings, along with a complete rationale 
for each conclusion reached, in a printed 
(typewritten) report.
The conclusions of the examiners should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examination to 
more accurately determine the exact 
nature and etiology of any current 
cervical spine or lumbar spine disorders, 
and the extent, if any, to which any 
pathology now present is related to 
service.  The examiner should elicit from 
the veteran a detailed history regarding 
the onset and progression of relevant 
symptoms.  The examination should include 
any diagnostic testing that is deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completing the 
report.  

Complete diagnoses should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a cervical spine 
and/or lumbar spine disorder are 
attributable to any disease or injury 
suffered during his service, intercurrent 
causes, or to a combination of such 
causes or to some other cause or causes.  

If the veteran does not currently have a 
cervical spine or lumbar spine disorder, 
which could be regarded as having been 
incurred in or aggravated while the 
veteran was in service, the examiner must 
specifically indicate so.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence such as service 
medical records.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, if 
evidence is obtained, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  With regard to the veteran's 
claim for increase, the RO should 
consider all adverse symptomatology 
residual to the wound, including muscle 
damage, scarring, and nerve impairment.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC and afford them the 
requisite time period for response.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




